Title: From Thomas Jefferson to Bernard Peyton, 7 December 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Dec. 7. 21.
I send you my notes for renewal by anticipation as usual. and request you to send me some more blanks. I drew on you yesterday in favor of Wolfe and Raphael for 75. D. and shall forward flour to you as fast as I can get the mill to deliver it, and in time I hope to keep you in funds to meet Bowling’s order before it is presented. in the mean while I am considerably at a loss to know how things stand, as you did not forward me my quarterly account to Oct. 31. as usual, which I should be glad to recieve now. ever & affectionately YoursTh: Jefferson